     Case 3:20-cv-00509-MMD-WGC Document 15 Filed 09/30/20 Page 1 of 2




 1    KAEMPFER CROWELL
      Robert McCoy, No. 9121
 2    Ryan M. Lower, No. 9108
      Sihomara L. Graves, No. 13239
 3    1980 Festival Plaza Drive, Suite 650
      Las Vegas, Nevada 89135
 4    Telephone: (702) 792-7000
      Facsimile: (702) 796-7181
 5    Email: rmccoy@kcnvlaw.com
      Email: rlower@kcnvlaw.com
 6    Email: sgraves@kcnvlaw.com

 7    STINSON LLP
      George Verschelden (pro hac vice to be filed)
 8    1201 Walnut Street, Suite 2900
      Kansas City, Missouri 64106
 9    Telephone: (816) 691-3382
      Facsimile: (816) 412-9344
10    Email: george.verschelden@stinson.com

11    Attorneys for Defendants Rapid Financial
      Solutions, Inc., Cache Valley Bank, and
12    Axiom Bank N.A.

13                          UNITED STATES DISTRICT COURT

14                                     DISTRICT OF NEVADA

15    CHRISTOPHER WATKINS, on behalf Case No. 3:20-cv-00509-MMD-WGC
      of himself and all others similarly
16    situated,
17                        Plaintiff,             ORDER GRANTING STIPULATION
18    vs.
19    RAPID FINANCIAL SOLUTIONS,
      INC. d/b/a ACCESS FREEDOM
20    CARDS; CACHE VALLEY BANK;
      AXIOM BANK N.A.; DOES 1 through
21    10, inclusive,
22                        Defendants.
23
24

      2640024_1 19582.1                                                  Page 1 of 2
     Case 3:20-cv-00509-MMD-WGC Document 15 Filed 09/30/20 Page 2 of 2




 1                    Pursuant to the parties’ stipulation (ECF No. 12), all claims against

 2    Cache Valley Bank are dismissed without prejudice, each party to bear its own fees

 3    and costs.

 4
                                               MIRANDA DU
 5                                             UNITED STATES DISTRICT JUDGE

 6                                             DATED:     September 30, 2020             .

 7
 8
 9
10
11
12
13
14
15
16
17

18
19
20

21
22
23
24

      2640024_1 19582.1                                                           Page 2 of 2
